NON-FINAL OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.

Election/Restriction
Applicant's election with traverse of SPECIES C in the reply filed on 16 NOV 2021 is acknowledged.  The traversal is on the grounds that the searches overlap and there is no burden.  This is not found persuasive because the traversal is irrelevant since Applicant states all pending claims read on the elected species C.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The instant specification is objected to because of the following informalities:
¶ [0065]:  the subject matter described in this paragraph does not match what is shown in any of the Figures.  There is no connection between check valve 15 and supply line 40 in any of the Figures.  Thus, this paragraph inadequately describes the instant invention.
	Appropriate correction is required.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "The invention provides” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should also mention the blending aspect of the invention and claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 15, 18, 21, 23-27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BYERS et al. (US 2014/0261824 A1).
Claim 1:  The publication to BYERS et al. discloses a blending and flow control apparatus comprising a recirculation loop 22, 23 for recirculating a liquid, said recirculation loop comprising, in fluid communication, a dip tube 727, a pump 41, a first regulator 44, a first flow meter 42, and a junction (proximate 212) in said recirculation loop, and a return tube 21 having a back pressure controller 43 located in said return tube 21; a material supply line 210 or 211 in fluid communication with said recirculation loop via and downstream of said junction, and a flow control system 260A or 261A in said material supply line, wherein said recirculation loop 22, 23 draws said liquid from a supply container 80 via said dip tube 727 and returns at least a portion of said liquid to said supply container 80 via said return tube 21 downstream of said junction in said recirculation loop, wherein said pump is a diaphragm or bellows type pump (¶ [0016], [0033], [0091]; 
wherein said flow control system comprises a second flow controller 260B or 261B;
wherein said second flow controller 260B or 261B comprises a second flow meter and a second regulator in fluid communication, and wherein said second flow controller 260B or 261B further comprises a control valve (¶ [0108]);
wherein said first flow meter 42 comprises a first flow transmitter and said second flow meter comprises a second flow transmitter (¶ [0092], [0108]);

wherein said flow control system further comprises an isolation valve (¶ [0108]);
wherein said first flow transmitter is electrically connected to a first flow controller that receives a signal from said first flow transmitter and adjusts a pilot pressure to said pump (¶ [0090]);
wherein said flow control system further comprises a check valve downstream of said second flow controller (¶ [0128], [0140]);
wherein said back pressure controller comprises a back pressure control valve and a back pressure flow meter (¶ [0090]);
wherein said recirculation loop further comprises a filter 230 in said recirculation loop (¶ [0083]);
wherein said first flow meter is downstream of said first regulator (as a function of flow direction which is merely an intended use) and provides backpressure to said first regulator (¶ [0090]);
wherein said first regulator is sized such that the ratio of a maximum volumetric flow rate of said first regulator to a maximum volumetric flow rate of said pump is between 2.5:1 and 5.5:1 - with regard to the recited size of the fist regulator, a change in size is considered obvious to one skilled in the art, thus to scale the first regulator to the desired flow rate(s) of the system is well within the realm of obviousness (MPEP 2144.04);
wherein said second flow meter is downstream of said control valve (¶ [0108]).


Claims 25 and 27:  The manner in which the recited apparatus is operated such the apparatus is operationally configured to direct 20% or less of said first liquid to said liquid material supply line (per claim 25) and such that the gas backpressure and the venturi pressure are within 10% (per claim 27) recite no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the publication to BYERS et al. discloses all of the recited structure irrespective of the manner in which said structure is operated.  
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claims 29-31:  The publication to BYERS et al. discloses an apparatus for blending liquid, comprising a recirculation loop 22, 23 for recirculating a first liquid; a liquid material supply line A or B in fluid communication with said recirculation loop, said liquid material supply line having a first flow controller 260A or 261A; said first flow controller being of closed-loop control type; a second flow controller 260A or 261 for a second liquid A or B to be mixed with said first liquid A or B to make a liquid blend; said second flow controller being of closed-loop control type; a junction 240 where said first liquid and said second liquid to form a blended liquid; wherein said recirculation loop comprises a dip tube 727, a pump 41 having suction lift capacity, a first regulator 44, a first flow meter 42, a second junction proximate 212, and a return tube 21 having a back pressure controller 43 located in said return tube 21, said liquid material supply line is downstream of said second junction proximate 212.  Regarding wherein said pump provides means for adjusting its speed and means for adjusting one or more of the following: a chamber overlap, a gas backpressure, a venturi pressure and a gas or vacuum flow to a diaphragm or bellows; wherein said apparatus is operationally configured such that said gas backpressure and said venturi pressure are within 10%, these features would be conceived from the disclosure of BYERS et al. by one skilled in the art considering that the pump (41), flow sensor (42), pressure sensor (44) and the 
The recitation in claim 29 wherein said apparatus is operationally configured such that said gas backpressure and said venturi pressure are within 10%, recites no further structure and is not germane to the issue of patentability of the apparatus itself.  In re Casey, supra.
Claim 30:  wherein said back pressure controller 43 in said recirculation loop is operationally configured to be adjusted manually, electronically or pneumatically (¶ [0090]).
Claim 31:  wherein said first flow controller 260A or 261A is capable of being set at 1-20 LPM by one skilled in the art pursuant to desired flow rate(s) of the system (¶ [0108]).

Allowable Subject Matter
Claims 13, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claim 22 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses analogous blending systems with control elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								



6 March 2021